                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


ROSE L.,1                                 6:19-cv-00867-BR

            Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

            Defendant.

JOHN E. HAAPALA, JR.
401 E. 10th Avenue
Suite 240
Eugene, OR 97401
(541) 345-8474

BRENT WELLS
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

            Attorneys for Plaintiff


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

MICHAEL W. PILE
Acting Regional Chief Counsel
LEISA A. WOLF
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3621

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Rose L. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's application for Disability

Insurance Benefits (DIB) under Title II of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       Plaintiff filed an application for DIB on October 7, 2015,




2 - OPINION AND ORDER
alleging a disability onset date of January 1, 2015.      Tr. 154.1

The application was denied initially and on reconsideration.      An

Administrative Law Judge (ALJ) held a hearing on April 4, 2018.

Tr. 34-53.    Plaintiff was represented at the hearing.    Plaintiff

and a vocational expert (VE) testified.

     The ALJ issued a decision on July 3, 2018, in which she

found Plaintiff was not disabled before her June 30, 2017, date

last insured and, therefore, is not entitled to benefits.

Tr. 15-28.    Pursuant to 20 C.F.R. § 404.984(d), that decision

became the final decision of the Commissioner on April 5, 2019,

when the Appeals Council denied Plaintiff's request for review.

Tr. 1-6.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on January 26, 1963, and was 55 years old

at the time of the hearing.     Tr. 154.    Plaintiff has a college

education.    Tr. 172.    Plaintiff has past relevant work experience

as a resource teacher and a teacher of emotionally-impaired

individuals.    Tr. 49.

     Plaintiff alleges disability during the relevant period due

to depression, anxiety, stress, microscopic colitis,

hypertension, “low back pain potentially associated with



     1
       Citations to the official transcript of record filed by
the Commissioner on November 19, 2019, are referred to as "Tr."

3 - OPINION AND ORDER
radiculopathy,” “poor vision,” and retinal detachment.      Tr. 71.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 22-25.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”      42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.      McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.         42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is


4 - OPINION AND ORDER
“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”    Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."      Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                         DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

5 - OPINION AND ORDER
meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).   See also 20 C.F.R. § 404.1520.    Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.     20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.       20 C.F.R.


6 - OPINION AND ORDER
§ 404.1520(e).     See also Social Security Ruling (SSR) 96-8p.      “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.    In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.    Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.    20 C.F.R. § 404.1520(g)(1).




7 - OPINION AND ORDER
                            ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity from her January 1, 2015, alleged

onset date through her June 30, 2017, date last insured.

Tr. 17.

     At Step Two the ALJ found Plaintiff had the severe

impairments of bilateral hip degenerative joint disease,

degenerative disc disease of the lumbar spine, pelvic

osteoarthritis, post-traumatic stress disorder (PTSD), adjustment

disorder, generalized anxiety disorder, and panic disorder.

Tr. 17.   The ALJ found Plaintiff’s impairments of hypertension,

obesity, and colitis were not severe during the relevant period.

Tr. 17-18.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.    Tr. 18.   The ALJ found during

the relevant period that Plaintiff had the RFC to perform light

work with the following limitations:

             [Plaintiff] could lift and/or carry 20 pounds
             occasionally and 10 pounds frequently. She could
             stand and/or walk for a total of about 6 hours and
             sit for a total of about 6 hours with normal
             breaks. She was limited to no more than
             occasional climbing of ramps and stairs and no
             climbing of ladders, ropes, and scaffolds. She
             was limited to no more than occasional balancing,
             stooping, kneeling, crouching, and crawling. She
             needed to avoid all exposure to workplace hazards.

8 - OPINION AND ORDER
           She was limited to understanding and carrying out
           simple instructions. She was limited to no more
           than occasional contact with the general public,
           coworkers, and supervisors.

Tr. 20.

     At Step Four the ALJ found Plaintiff could not perform her

past relevant work during the relevant period.      Tr. 26.

     At Step Five the ALJ found Plaintiff could perform other

work that existed in the national economy during the relevant

period.   Tr. 27.   Accordingly, the ALJ concluded Plaintiff was

not disabled from her January 1, 2015, alleged onset date through

her June 30, 2017, date last insured.     Tr. 27.



                             DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

include Plaintiff’s limitations “related to concentration” in her

assessment of Plaintiff’s RFC and (2) partially rejected the

opinion of Michael Bachop, Ph.D., treating psychologist.

I.   The ALJ did not err when she limited Plaintiff to carrying
     out simple instructions in her assessment of Plaintiff’s
     RFC.

     Plaintiff contends the ALJ erred when she failed to include

Plaintiff’s limitations “related to concentration” in her

assessment of Plaintiff’s RFC.   Specifically, the ALJ found

Plaintiff was “moderately limited” in her ability to understand,

to remember, and to apply information; to interact with others;

and to concentrate, to persist, and to maintain pace.     In her

9 - OPINION AND ORDER
assessment of Plaintiff’s RFC the ALJ limited Plaintiff “to

understanding and carrying out simple instructions.”    Tr. 20.

According to Plaintiff, a limitation to understanding and

carrying out simple instructions does not adequately “reflect

moderate limitations in concentration, persistence, or pace.”

Pl.’s Br. at 10.    Plaintiff relies on Brink v. Commissioner of

Social Security Administration, 343 F. App'x 211, 212 (9th Cir.

2009), to support her position.   Unlike the circumstances in

Brink, however, here Dr. Bachop, Plaintiff’s treating

psychologist, found even though Plaintiff was moderately limited

in her ability to understand and to remember detailed

instructions and markedly limited in her ability to maintain

attention and concentration for extended periods, Plaintiff was

“not significantly limited” during the relevant period in her

ability to understand and to remember short and simple

instructions, to make simple work-related decisions, or to ask

simple questions or to request assistance.   In addition, Arthur

Lewy, Ph.D., nonexamining psychologist, found even though

Plaintiff was moderately limited in her ability to maintain

concentration, persistence, and pace during the relevant period,

“[t]here is no indication of gross cognitive problems . . . [and]

it is concluded that [Plaintiff] can manage work involving basic

tasks.”   Tr. 62.   Ben Kessler, Psy.D., examining psychologist,

found Plaintiff was “capable of carrying out basic instructions,


10 - OPINION AND ORDER
maintain [concentration, persistence, and pace] up to two hours

continuously, maintain adequate attendance and complete a

[normal] workday/workweek within [normal] tolerances” during the

relevant period.   Tr. 84.

      On this record the Court finds the ALJ did not err in her

assessment of Plaintiff’s limitations related to concentration,

persistence, or pace because the ALJ’s assessment was consistent

with Plaintiff’s limitations identified in the medical record.

See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir.

2008)(RFC of "simple, routine, repetitive" work is consistent

with doctor's opinion that claimant can carry out "very short

simple instructions," "maintain attention and concentration for

extended periods," and "sustain an ordinary routine without

special supervision.").      See also Kessler v. Berryhill,

No. C16-1164- BHS-JPD, 2017 WL 1491142, at *7 (W.D. Wash. Apr. 6,

2017), report and recommendation adopted, No. C16-1164BHS, 2017

WL 1483455 (W.D. Wash. Apr. 25, 2017)(same).

      Thus, the Court concludes on this record that the ALJ not

err when she limited Plaintiff to carrying out simple

instructions in her assessment of Plaintiff’s RFC.

II.   The ALJ did not err when she partially rejected Dr. Bachop’s
      opinion.

      Plaintiff asserts the ALJ erred when she partially rejected

the July 2016 opinion of Dr. Bachop, treating psychologist.

      An ALJ may reject a treating physician's opinion when it is

11 - OPINION AND ORDER
inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.     Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       On July 8, 2016, Dr. Bachop completed a Mental Residual

Functional Capacity Assessment in which he found Plaintiff was

markedly limited in her ability to remember “work-like

procedures,” to understand and to remember detailed instructions,

to maintain concentration “for extended periods,” to sustain an

ordinary routine without special supervision, to work in

coordination with or proximity to others without being distracted

by them, to complete a normal workday and workweek “without

interruptions from psychologically based symptoms and to perform

at a consistent pace without an unreasonable number and length of

rest periods,” to accept instructions, “to respond appropriately”

to criticism from supervisors, to get along with coworkers

without distracting them “or exhibiting behavioral extremes,” to

maintain socially appropriate behavior, and to travel to

unfamiliar places or to use public transportation.     Tr. 558-59.


12 - OPINION AND ORDER
Dr. Bachop also found Plaintiff was moderately limited in her

ability to understand, to remember, and to carry out detailed

instructions; to interact appropriately with the general public;

to respond appropriately to changes in the work setting; and to

set realistic goals or to make plans independently of others.

Tr. 558-59.   Finally, Dr. Bachop found Plaintiff was not

significantly limited in her ability to understand, to remember,

and to carry out short and simple instructions; to make simple

work-related decisions; to ask simple questions or to request

assistance; and to be aware of normal hazards and to take

appropriate precautions.

     The ALJ partially rejected Dr. Bachop’s opinion on the

grounds that it was unsupported by his treatment notes during the

relevant period and contradicted by Plaintiff’s activities of

daily living.   Specifically, the record reflects during the

relevant period Plaintiff maintained her personal care, prepared

meals, performed household chores and maintenance, maintained her

yard, drove, shopped, and managed her finances.   Tr. 212-19, 307,

391, 547, 702, 736, 754, 762-63, 765, 805, 863, 866.   During the

relevant period Plaintiff also helped with catering events,

chased chickens, pressure-washed her driveway, attended classes

at the YMCA, remodeled her home, and described herself as “very

active.”   Tr. 429, 746-47, 852, 864, 872.   In September 2016

Plaintiff informed her physical therapist that she had “been able


13 - OPINION AND ORDER
to resume all usual activities at home, which is fairly physical,

at home.”   Tr. 747.   In addition, Plaintiff served as the primary

caregiver for her husband, who had Alzheimer’s.    Tr. 428.    During

the relevant period Plaintiff also spent her time watching

television, reading, gardening, socializing with others, and

walking.    Tr. 284, 598, 750, 766, 788.   The ALJ noted Plaintiff

engaged in fairly regular mental-health counseling with

Dr. Bachop, and at times she presented as tearful, angry, and

agitated when she discussed her past trauma and difficult family

relationships.   Tr. 25, 253-62, 328-31, 587-90.   Although she

presented with “intense emotional responses and distress” and

reported she was exhausted and overwhelmed by stressors, the

record reflects Plaintiff stopped taking anti-depressant and

anti-anxiety medications in January 2016 and chose to manage her

symptoms with marijuana and natural supplements.    Tr. 585.   The

ALJ also noted the record reflects Plaintiff was able to remain

focused for the duration of her 30-minute therapy sessions.

Tr. 25, 724-36, 771.

     On this record the Court concludes the ALJ did not err when

she partially rejected Dr. Bachop’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.




14 - OPINION AND ORDER
                           CONCLUSION

          For these reasons, the Court AFFIRMS the decision of

the Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 22nd day of June, 2020.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




15 - OPINION AND ORDER
